Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1 - Figs. 1-16 
Embodiment 2 - Figs. 17-21
Embodiment 3 - Figs. 22-26
 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentable indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222
(Comm’r Pat. 1967).
 
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered to be minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.
 
DETAILED ACTION
Drawing Objection
The drawings do not meet the requirements of 37 CFR 1.84 and 1.152 because:
The lines are not uniformly thick and well defined, clean, durable and black.  37 CFR 1.84(l).  The lines utilized may be too thick, causing them to bleed together in certain figures.  See illustrations below for example:

    PNG
    media_image1.png
    718
    795
    media_image1.png
    Greyscale
 















    PNG
    media_image2.png
    451
    964
    media_image2.png
    Greyscale











Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Claim Rejection- 35 USC 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The title “Storage Device” of the article in which the design is embodied or applied is too ambiguous and therefore indefinite for the examiner to make a proper examination of the claim under 37 CFR 1.104.
Applicant is therefore requested to provide a sufficient explanation of the nature and intended use of the article in which the claimed design is embodied or applied. See MPEP § 1503.01. Additional information, if available, regarding analogous fields of search, pertinent prior art, advertising brochures and the filing of co-pending utility applications would also prove helpful. If a utility application has been filed, please furnish its application number.
 
This information should be submitted in the form of a separate paper, and should not be inserted in the specification (37 CFR 1.56). See also 37 CFR 1.97 and 1.98.
Further prosecution is held in abeyance pending the applicant’s response.                
A response is required in reply to the Office action to avoid abandonment of the application. 

Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
The claim is indefinite and non-enabling because the claim is not consistently or clearly disclosed.
 
Specifically, 
Figs 19 and 24, show features that are not fully disclosed because they are not shown in other figures of the disclosure in a way to enable one of ordinary skill in the art to confirm their three-dimensional appearance without resorting to conjecture.  See illustrations below:


    PNG
    media_image3.png
    501
    1031
    media_image3.png
    Greyscale











To overcome this rejection, it is suggested that the indefinite details pointed out above be converted to broken line and removed from the claim.  For clarity, the following broken line statement is suggested:
-- The broken lines in the drawings depict portions of the Storage Device that form no part of the claimed design. --

A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . 
 
The amended drawings must not contain new matter.  35 U.S.C. 132 and 37 CFR 1.121.
 
Conclusion
The claim stands rejected under 35 U.S.C.112 (b) and 112(a) and (b) as set forth above.
 
The references cited but not applied are considered cumulative art related to the claimed design.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA TSEHAYE whose telephone number is (571)272-4395.  The examiner can normally be reached from 8:30 to 5:00.  If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner Marissa Cash can be reached at 571-272-7506 or the examiner’s supervisor, Manpreet Matharu can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/REBECCA TSEHAYE/
Primary Examiner, Art Unit 2922